DETAILED ACTION
Allowable Subject Matter
Claims 8-9, 11, 12, 16 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are substantially similar to limitations found in previously allowed parent applications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,668,332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain substantially the same subject matter.  The independent claims of the instant invention and the ‘332 patent both contain limitations directed towards a toy which includes a body, propeller, electric motor, power source and an activation mechanism.  (See claims 1, 19 and 20 of the instant invention and claims 1, 15 and 16 of the ‘332 patent).  The claims are seen to be co-extensive in scope and generally overlap in subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10, 13-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kessler (US 6,669,587 B2).

	Regarding claim 1, Kessler teaches the toy (see abstract) which includes an elongated body along the longitudinal axis with a top end opposite a bottom end (see figure 8) the propeller (20) is centered about the longitudinal axis at the bottom of the body and the electric motor (22) is electrically connected to the propeller.  The activation mechanism is electrically connected to the motor and power source.  See 2:37+.

	Regarding claims 5-6, 10, 13-15 and 18, 

[Claim 6] The self-propelled rocket toy of claim 5, wherein the at least two supports are disposed parallel to the longitudinal axis configured to slow a rotation of the body during a powered ascent.  See item 18.
[Claim 10] The self-propelled rocket toy of claim 5, wherein the at least two supports are configured as autorotation devices during a decent of the self-propelled rocket toy, each of the at least two supports being angled greater than 0 degrees and less than 90 degrees from parallel to the longitudinal axis in a similar angled direction relative to the propeller.  See Figure 1.
[Claim 10] The self-propelled rocket toy of claim 5, wherein the at least two supports are configured as autorotation devices during a decent of the self-propelled rocket toy, each of the at least two supports being angled greater than 0 degrees and less than 90 degrees from parallel to the longitudinal axis in a similar angled direction relative to the propeller.  See Figure 1.
 [Claim 13] The self-propelled rocket toy of claim 1, wherein the activation mechanism is a launch button in communication with the electric motor and the power source, the launch button configured to be manually activated by a user, and when manually Page 66 of 69MARTO39CON activated by the user is configured to provide an electric current flow from the power source to the electric motor thereby spinning the propeller for a powered ascent.  See 2:37+.
[Claim 14] The self-propelled rocket toy of claim 13, including a countdown timer located within the body in communication with the electric motor and the power source, the 
[Claim 15] The self-propelled rocket toy of claim 14, including a flight timer located within the body in communication with the electric motor and the power source, wherein the flight timer is configured to automatically turn off the electric motor during a powered ascent after a predetermined time.  See 2:37-50.
[Claim 18] The self-propelled rock toy of claim 1, including a frame, wherein the power source, the electric motor and the propeller are connected to the frame and wherein the frame is attached to the bottom end of the body.  See 16A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Galler (US 3,832,691).

Regarding claim 2, the modified Kessler teaches the limitations of claim 1 as applied above.  Galler teaches the rechargeable battery.  See 1:10+  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kessler with the teaching of Galler as the simple substitution of one known powering means for another is an indication of obviousness.  The substitution of a battery with a rechargeable battery would allow for the toy to be used repeatably within the recharge time and would also allow for a cost savings as the number of batteries replaced would be lower.  Such provides a clear advantage to the user.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler and further in view of Galler and Goitein (US 2008/0125002 A1).

Regarding claims 3-4, Goitein teaches the rechargeable battery type (See [0050]) and the battery as a capacitor (See [0050]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kessler with the teaching of Goitein as the simple substitution of one known powering means for another is an indication of obviousness.  Furthermore, the type of rechargeable battery is a species to the genus of batteries and/or rechargeable batteries wherein the use of a capacitor or a NiCad, NiMh or LiPo battery would be an obvious species to the genus.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Kilroy (US 3,605,328).

Regarding claim 7, Kilroy teaches the ring centered bout a longitudinal axis and connected to each of the distal end of the supports.  (See 70).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kessler with the teaching of Kilroy to provide bracing means to the toy connecting the supports together.  Such is the use of known technique to improve similar devices (methods, or products) in the same way which is an indication of obviousness.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler in view of Sunray (US 3,085,363).

Regarding claim 17, Sunray taches a base member (20) which can be considered a stand for the rocket toy.  The toy of Sunray is placed on the stand before 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711